PER CURIAM.
The defendant’s sentence of 2½ years at hard labor for intentionally communicating false information relative to a circumstance dangerous to human life in violation of La.R.S. 14:40.1 is apparently severe for a youthful first offender with a long history of schizophrenia. The record of sentencing does not demonstrate adequate compliance with La.C.Cr.P. art. 894.1 nor does it reflect that the trial court provided a factual basis for choice of punishment. The defendant’s sentence is accordingly vacated and the case is remanded for resentencing.
On remand the district court should comply with Art. 894.1 as amended by Act 1991, No. 22, § 1, effective January 31, 1992, which requires consideration of the sentencing guidelines promulgated by the Louisiana Sentencing Commission in determining the appropriate punishment to be imposed. See, State v. Sabathe, 617 So.2d 1176 (La.1993); State v. Blue, 591 So.2d 1173 (La.1992).
In all other respects, the application is denied.
MARCUS, J., not on panel.